DETAILED ACTION
This Office Action is in response to RCE filed April 23, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saxler (US 7,033,912).  An alternate interpretation is employed in current Office Action.
Saxler discloses a semiconductor device (Fig. 1(E), 2 or 3), comprising a first semiconductor material (11) comprising a diamond material (col. 4, line 55), a second semiconductor material (15) comprising GaN (col. 6, lines 16-17), and an atomic template interlayer (composite layer of 10 and 16) comprising graphene, planar hexagonal boron nitride, planar hexagonal silicon carbide (4H or 6H with H standing for hexagonal, col. 8, lines 54-55 and 63-66) or a combination thereof, disposed between the first semiconductor material and the second semiconductor material, because the atomic template interlayer comprising planar hexagonal silicon carbide can also comprise another material such as the AlGaN buffer layer 16, and in direct contact with the second semiconductor material (15), the atomic template interlayer inherently forming substantial lattice-matched bond between the first semiconductor material (11) and the second semiconductor material (15), because Saxler discloses all the claimed elements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sung (US 2004/0256624) in view of Boo et al. (“MOCVD of BN and GaN thin films on silicon: new attempt of GaN growth with BN buffer layer,” Journal of Crystal Growth 189/190 (1998) pp. 439-444)
Regarding claims 1 and 21, Sung discloses a semiconductor device (Fig. 2), comprising: a first semiconductor material (204) comprising a diamond material (diamond-containing material in [0051]), a second semiconductor material (206) (gallium nitride in [0054]) comprising GaN, and an atomic template interlayer (208) comprising planar boron nitride (boron nitride in paragraph [0055]), disposed between the first semiconductor material and the second semiconductor material, and in direct contact with the second semiconductor material (206), the atomic template interlayer inherently forming a substantially lattice-matched bond between the first semiconductor material (204; diamond-containing material) and the second semiconductor material (206; gallium nitride), because Sung discloses that “the semiconductor layer 206 can be coupled to the device surface 210 using an intermediate layer 208,” and that “The intermediate layer can provide a number of benefits, such as, but not limited to, improved lattice matching for epitaxial growth, providing specific electronic properties, thermal conduction, and the like (emphasis added).”
Sung differs from the claimed invention by not showing that the boron nitride atomic template interlayer 208 is formed of planar hexagonal boron nitride (claim 1), wherein the atomic template interlayer comprises either graphene or hexagonal boron nitride (claim 21).
Boo et al. disclose a growth of a GaN material on a planar hexagonal boron nitride buffer (ABSTRACT) for growing a GaN material.
Since both Sung and Boo et al. teach a deposition of a GaN material on a planar boron nitride layer, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the planar boron nitride layer 208 of Sung can be a planar hexagonal boron nitride layer as disclosed by Boo et al., because (a) a planar hexagonal boron nitride layer has been commonly employed as a buffer layer for deposition of a GaN material as disclosed by Boo et al., (b) the planar hexagonal boron nitride layer would be more closely lattice matched to the GaN material since GaN also has a hexagonal or Wurtzite crystal structure, and (c) further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us.  In re Leshin, 227 F.2d 197, 125 USPQ 416.  

Claims 1, 21, 29 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishida et al. (US 7,915,620) in view of Lee et al. (US 2009/0297854)
Regarding claims 1 and 21, Ishida et al. disclose a semiconductor device (Fig. 1) comprising a first semiconductor material (2) comprising a diamond material (col. 4, line 
Ishida et al. differ from the claimed invention by not comprising an atomic template interlayer comprising graphene, planar hexagonal boron nitride, planar hexagonal silicon carbide or a combination thereof, disposed between the first semiconductor material and the second semiconductor material, and in direct contact with the second semiconductor material, the atomic template interlayer forming a substantially lattice-matched bond between the first semiconductor material and the second semiconductor material (claim 1), wherein the atomic template interlayer comprises either graphene or hexagonal boron nitride (claim 21).
Lee et al. disclose a graphene-diamond hybrid material (Fig. 2).
Sine both Ishida et al. and Lee et al. teach a carbon material such as diamond and graphite, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the graphene-diamond hybrid material disclosed by Lee et al. can be employed as the heat dissipation layer 2 of Ishida et al. such that the diamond is the claimed first semiconductor material and the graphene is the claimed atomic template interlayer, because (a) the graphene layers would improve lattice matching between the diamond and the second semiconductor material of GaN, (b) graphene is a well-known material having a high thermal and electrical conductivity, which would improve device performance, and (c) further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us.  In re Leshin, 227 F.2d 197, 125 USPQ 416.
inherently forming a substantially lattice-matched bond between the first semiconductor material and the second semiconductor material, because Ishida et al. in view of Lee et al. disclose all the claimed material compositions for the first and second semiconductor layer, and the atomic template interlayer.
Regarding claims 29 and 32, Ishida et al. in view of Lee et al. further disclose that the atomic interlayer (graphene layer disclosed by Lee et al.) consists essentially of graphene (claim 29), wherein the graphene (graphene of Lee et al.) is undoped, because (a) Applicant does not specifically claim what the dopant should be for the limitation “undoped”, (b) the graphene layer disclosed by Lee et al. is not doped with, for example, boron (B), aluminum (Al) or phosphorus (P), and (c) if the dopant can be hydrogen, then the graphene layer of Lee et al. can be designated as a layer that does not include the hydrogen atoms at the interface between the diamond substrate and the graphene layer (claim 32).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that “The Examiner alleges that Saxler teaches “an atomic template interlayer (10) bonding together and inherently facilitating substantially lattice-sic], the Examiner refers to the term “bond” in the broadest sense as meaning a connection and that the structures of Figs. 1(E) and 2 and 3 of Saxler show that the atomic template layer indirectly bonds the first and second semiconductor layers together.”  These arguments are not persuasive for the following reasons.  (a) The Examiner clearly stated in the Final Office Action mailed December 23, 2020 that the claimed “atomic template interlayer comprising graphene, planar hexagonal boron nitride, planar hexagonal silicon carbide or a combination thereof” is a composite layer of the planar hexagonal silicon carbide 10 and the buffer layer 16 in Fig. 1 of Saxler et al.  (b) The transitional phrase “comprising” does not limit the material composition of the atomic template interlayer to only graphene, planar hexagonal boron nitride or planar hexagonal silicon carbide.
Applicant argues that “Regarding the combination of Sung and Boo, Application contends that there is insufficient motivation for one of ordinary skill to make this combination.”  This argument is not persuasive for the following reasons.  (a) The only reason the Examiner used the secondary reference of Boo et al. is that the boron nitride atomic template interlayer 208 disclosed by Sung can be a planar hexagonal boron nitride as disclosed by Boo et al., which has been a well-known material as disclosed by Boo et al.  (b) However, Applicant’s arguments are based on discrepancies of the other teachings of Sung and Boo et al., which are not relevant to the Examiner’s prior art rejection.  (c) As the Examiner noted before in the Final Office Action, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that “The combination of Ishida and Lee based on the above-recited reasoning is improper at least for the reason that there would be an intervening electroluminescent layer located between the graphene and the second semiconductor”, that “By contrast, present claim 1 specifies that the atomic template interlayer directly contacts the second semiconductor material and forms a substantially lattice-matched bond between the first and second semiconductor materials”, and that “Moreover, if the electroluminescent layer of Ishida were to be removed, the functionality of the device of Ishida would be rendered unsuitable for its intended purpose.”  These arguments are not persuasive for the following reasons.  (a) The Examiner already stated in the Final Office Action that “Applicant argues that “The combination of Ishida and Lee based on the above-recited reasoning is improper at least for the reason that there would be an intervening electroluminescent layer located between the graphene and the second semiconductor””, and that “However, as already noted by the Examiner under the section of Response to Arguments in the Non Final Office Action mailed May 22, 2020, Applicant had already made the same arguments before to which the Examiner already responded in the Final Office Action mailed October 4, 2019.”  (b) The combination of the Ishida et al. and Lee et al. would simply place the graphene layer disclosed by Lee et al. between the diamond layer 2 and the GaN layer 3 disclosed by Ishida et al., both of which are disposed below the active layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

June 17, 2021